Citation Nr: 1031047	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The appellant maintains that her spouse, who died in July 1966, 
had recognized service with the United States Armed Forces.  
Consequently, she contends that she is eligible for VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's husband 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran, and the 
appellant is not eligible for VA benefits based upon his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased husband is a veteran and 
she is his surviving spouse for purposes of receiving VA 
benefits.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized military 
forces of the Commonwealth of the Philippines, including 
recognized guerrilla service, may, under certain circumstances, 
constitute recognized service in the armed forces of the United 
States for VA purposes.  See 38 029651188
C.F.R. §§ 3.40, 3.41.

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
including disability compensation benefits authorized by chapter 
11, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The Court has held that the 
findings by the service department verifying a person's service 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).

The appellant contends that her deceased husband had active U.S. 
military service as part of the Philippine Army during WWII, and 
consequently, she should be entitled to VA death benefits.  In 
support of her claim, she submitted a document purporting to be 
an affidavit of service as a regular member of USAFFE.  She also 
submitted a buddy statement from D.S. indicating that he and the 
appellant's spouse were prisoners of war at the same time and 
place.

The information submitted by the appellant does not meet the 
first requirement of 38 C.F.R. § 3.203(a) as none of her 
submissions are documents issued by a United States service 
department.  The appellant did not submit a DD Form 214 or an 
original Certificate of Discharge.  The affidavit of service as a 
regular member of the USAFFE fails to satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service, as it is not an 
official document of the appropriate United States service 
department, but rather appears to be part of a document from the 
Philippine government.  

Furthermore, the RO sought service department verification of 
whether the appellant's spouse served in the U.S. Armed Forces in 
the Philippines during WWII.  The Service Department indicated 
that the appellant's spouse's "had no service as a member of the 
Philippine Commonwealth Army including the recognized guerrillas, 
in the service of the United States Armed Forces."

VA has no authority to change or amend the finding by the service 
department; therefore, this certification is binding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
recertification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Accordingly the Board finds 
that the appellant's spouse did not have the requisite service 
and was not a veteran so as to establish her basic eligibility 
for VA death benefits.  Because the law is dispositive in this 
matter, the claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, appropriate VCAA notice was provided but is not 
required because the issue presented involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

ORDER

The appeal to establish status as a veteran and entitlement to VA 
benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


